Citation Nr: 0501382	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a left ankle fracture, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

The veteran served on active duty from December 1963 to March 
1968.  Service in Vietnam is indicated by the evidence of 
record.

The veteran was granted service connection for residuals of a 
left ankle fracture in an October 1968 rating decision; a 
noncompensable disability rating was assigned.  A November 
1974 rating decision increased the disability rating to 10 
percent, but a February 1980 rating decision returned the 
veteran to a noncompensable rating.  The 10 percent rating 
was restored by a December 1987 rating decision.

In February 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his left ankle fracture residuals.  A June 2002 rating 
decision denied the claim, and he appealed.

The record reflects that the veteran was scheduled for a 
videoconference hearing before a Veterans Law Judge in March 
2004.  Without explanation, the veteran failed to report for 
the scheduled hearing, and neither he nor his representative 
has requested any further rescheduling.  Accordingly, the 
Board will proceed as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d)(2003).

Issues not on appeal

The June 2002 rating decision also denied service connection 
for coronary artery disease and granted service connection 
for type II diabetes mellitus and assigned a 20 percent 
disability rating.  To the Board's knowledge, the veteran has 
not disagreed with these decisions and they are therefore not 
in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In an addendum to his October 2004 brief, the veteran's 
representative submitted argument to the effect that the 
February 1980 rating decision contained clear and 
unmistakable error (CUE).  Specifically, the veteran's 
representative is contending that the medical evidence of 
record at the time of this rating decision did not support a 
reduction in the assigned disability rating.  Because the 
matter of CUE in the February 1980 rating decision has not 
been adjudicated by the RO, it is not within the jurisdiction 
of the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003).  This matter is therefore referred to the RO 
for appropriate action.  

The Board also notes that, although it is somewhat unclear, 
the VA Form 646 submitted by the veteran's representative 
suggests a desire to file additional claims of entitlement to 
service connection for left knee and back disabilities 
secondary to the service-connected left ankle fracture 
residuals.  The veteran's representative also suggested a 
desire to file a claim seeking a total disability rating on 
the basis of individual unemployability (TDIU).  If the 
veteran or his representative wish to file any of these 
claims, they should contact the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to an increased disability 
rating for residuals of a left ankle fracture, which is 
currently evaluated as 10 percent disabling.  He essentially 
contends that the symptomatology associated with his 
condition is more severe than that contemplated by the 
assigned rating.

For reasons stated immediately below, the Board believes that 
another VA examination must be completed. 


Reasons for remand

Olsen concerns

The Board notes that the last VA compensation and pension 
examination afforded the veteran was in April 2002.  The 
brief submitted by the veteran's representative stated that 
the veteran's left ankle fracture residuals have worsened 
since that time.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  Because the veteran indicated that 
his service-connected condition has worsened, the Board finds 
that a current examination is necessary to reach a decision 
on this claim.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The April 2002 VA examination failed to provide any findings 
with respect to functional loss due to pain, weakness, 
fatigability, incoordination or pain on movement as is 
required under 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the 
Board must remand the case to obtain an additional VA medical 
examination which addresses these issues.  See 38 C.F.R. § 
4.2 (2004) [if an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes]; see 
also Green v. Derwinski, 1 Vet. App. 121 (1991).

Mittleider concerns

Service medical records reflect that the veteran sustained a 
left fibula fracture in March 1966.  In the initial rating 
decision, this injury was generically characterized as 
residuals of a left ankle fracture.  This characterization 
was maintained in subsequent rating decisions.  Review of the 
record reveals that the veteran has suffered from additional 
post-service fractures in the left ankle area.  During a VA 
examination in December 1979, the veteran reported suffering 
from a left distal tibia fracture in April 1979.  Private 
medical records from the Carbondale Clinic dated in June 1987 
opine that the traumatic arthritis suffered by the veteran is 
secondary to this post-service injury.  The April 2002 VA 
examiner also noted that the veteran suffered from a fracture 
of the left medial malleolus in October 1999.  

Although service connection has been established for 
residuals of the left fibula fracture sustained in service, 
service connection has not been granted for the subsequent 
fractures.  The April 2002 VA examiner did not differentiate 
between the symptomatology associated with the service-
connected left fibula fracture residuals and the non service-
connected fracture residuals.  The Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For this 
reason, the case must be remanded for a medical opinion which 
differentiates between service-connected and non service 
connected left lower extremity pathology, to the extent 
possible.
 
Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature and severity of his service-
connected left ankle fracture residuals.  
The claims folder should be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report should set forth all 
objective findings regarding the 
veteran's service-connected left ankle 
fracture residuals, including range of 
motion measurements.  The examiner should 
attempt to differentiate between the 
symptomatology associated with the 
veteran's service-connected left fibula 
fracture residuals and post- service 
fracture residuals.  If the 
symptomatology associated with each 
cannot be differentiated, the examiner 
should so state.  The examiner should 
also comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the left ankle due to the 
service-connected disability.  A report 
of the examination should be prepared and 
associated with the veteran's VA claims 
folder.

2. Thereafter, VBA should readjudicate 
the issue on appeal.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and be afforded reasonable opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




